DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 7 and 11 are pending in this application and were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2020 has been entered.

The rejection of Claims 7, 11 and 12 under 35 U.S.C. § 103 as being unpatentable over Itoh et al. (US 9,504,720 B2) and Degonda et al. (US 2012/0121562 A1), previously cited, has been withdrawn due to the Applicant’s amendments to the claims filed 06/11/2020.

Response to Arguments

Applicant’s arguments, see Remarks, filed 06/11/2020, with respect to the above rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 10 of copending Application No. 15/801,980 (reference application) in view of Degonda et al. (US 2012/0121562 A1) in view of Feher (US 2011/0027348 A1), both of record.


The instant claims 7 and 11 are drawn to a method of treating a bone disease selected from osteoporosis, osteomalacia and periodontitis in a subject by administering a probiotic composition comprising E. faecium and L. rhamnosus in an amount of 3 x 109 to 6 x 109 CFU/g based on the total weight of the composition and two or more vitamins, of which Vitamin C may be one of the vitamins.

The co-pending ‘980 application Claim 6 teaches a method of treating a skin condition associated with oxidative damage in a subject in need thereof by administering a composition containing vitamin C, E. faecium and L. rhamnosus 

The ‘980 application does not teach wherein the composition comprises at least another vitamin or wherein the composition is used to treating a bone disease selected from osteoporosis, osteomalacia and periodontitis, as required by instant claims 7 and 11.





et al. teaches a composition comprising at least one probiotic, wherein the probiotic may be a mixture of Lactobacillus rhamnosus and Enterococcus faecium (Pg. 4, Claim 1 and Pg. 5, Claim 20) in an amount of 103 and 1010 cfu/g of composition (overlapping the claimed range) (Pg. 2, Paragraph [0037]) and a nutrient, wherein the nutrient may be carotenoids, Vitamin B12, folic acid, Vitamin C, Vitamin D, Vitamin A and mixtures thereof (Pg. 4, Claim 3) and suggests administering a similar composition to a subject in need thereof (Pg. 5, Claim 16), and reading on Claim 7 in part and 11.

Feher teaches a composition comprising at least one probiotic for inhibiting inflammation in a mammal (Pg. 12, Claim 39), wherein the probiotic(s) may be L. rhamnosus and E . faecium (Pg. 12, Claim 43), a method of treating periodotisis (periodontitis) (Pg. 13, Claim 49) and osteoporosis by administering the composition (Pg. 13, Claim 53).









et al. of a probiotic composition comprising multiple vitamins and the same probiotics and administering the composition to treat periodontitis or osteoporosis as taught by Feher above, because this is no more than the application of a known technique (treating bone disease in a subject by administering a probiotic composition) to a known product (probiotic/vitamin composition with another utility) ready for improvement to yield predictable results.(treatment of bone disease)  The MPEP states:   
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

The MPEP further states:
 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); 



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Degonda et al. (US 2012/0121562 A1) in view of Feher (US 2011/0027348 A1), both of record.





et al. teaches a composition comprising at least one probiotic, wherein the probiotic may be a mixture of Lactobacillus rhamnosus and Enterococcus faecium (Pg. 4, Claim 1 and Pg. 5, Claim 20) in an amount of 103 and 1010 cfu/g of composition (overlapping the claimed range) (Pg. 2, Paragraph [0037]) and a nutrient, wherein the nutrient may be carotenoids, Vitamin B12, folic acid, Vitamin C, Vitamin D, Vitamin A and mixtures thereof (Pg. 4, Claim 3) and suggests administering a similar composition to a subject in need thereof (Pg. 5, Claim 16), and reading on Claim 7 in part and 11.

Degonda et al. does not teach the administration of the composition to a patient suffering from a bone disease selected from:  osteoporosis, osteomalacia and periodontitis, as required by Claim 7.

Feher teaches a composition comprising at least one probiotic for inhibiting inflammation in a mammal (Pg. 12, Claim 39), wherein the probiotic(s) may be L. rhamnosus and E . faecium (Pg. 12, Claim 43), a method of treating periodotisis (periodontitis) (Pg. 13, Claim 49) and osteoporosis by administering the composition (Pg. 13, Claim 53).





et al. by administering the composition to treat periodontitis or osteoporosis as taught by Feher above, because this is no more than the application of a known technique (treating bone disease in a subject by administering a probiotic composition) to a known product (probiotic/vitamin composition) ready for improvement to yield predictable results.(treatment of bone disease)  The MPEP states:   
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

The MPEP further states:
 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); 

There would have been a reasonable expectation of success in making this modification because both methods rely on therapeutic administration of compositions comprising the same probiotic components.

No claims are allowed


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  










/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        01/27/2021